DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claim(s) 1-7) in the reply filed on 05/10/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teru (JP 2003251480).
As Per Claim 1, Teru discloses a laser machining method [abstract] comprising:
 an optical fiber [Fig. 2, #25] 
a condenser lens [Fig. 2, #27; Par. 22 “…The optical element 27 can be a polarizing element such as a prism that changes the optical path of the laser beam or a condensing lens that collects the laser beam at the focal point…”]; and
 a supply nozzle [Fig.2, #3] for supplying a molten material [Par. 11; “…the material powder 3 is melted by receiving energy from the conical film-shaped laser beam 11, and the melt is deposited on the work 5 to form the clad layer 7.….”], characterized in that wherein the supply nozzle [Fig. 2, #3] is arranged so as to penetrate the condenser lens [Fig. 2, #27], and the molten material supplied from the or on a periphery of the axis or on an axis of the supply nozzle or on a periphery of the axis [Fig. 2, #11].
As Per Claim 2, Teru discloses a plurality of optical fibers [Fig. 2, #25]; 
a condenser lens [Fig. 2, #27] condensing a laser beam of each of the optical fibers [Par. 22 “…The optical element 27 can be a polarizing element such as a prism that changes the optical path of the laser beam or a condensing lens that collects the laser beam at the focal point…”]; and
 a supply nozzle [Fig. 2, #3] for supplying a molten material by injection [Par. 11; “…the material powder 3 is melted by receiving energy from the conical film-shaped laser beam 11, and the melt is deposited on the work 5 to form the clad layer 7.….”], the optical fibers [Fig. 2, #25] are arranged on the periphery of the supply nozzle [Fig. 2, #3], wherein the supply nozzle [Fig. 2, #3] is arranged so as to penetrate the condenser lens [Fig. 2, #27],
 and the molten material supplied from the supply nozzle [Fig. 2, #3] is irradiated with the laser beam [Fig. 2, #11] from the optical fiber [Fig. 2, #25] at least on an axis between a nozzle tip port [Fig. 2, #3] and a welding spot [Fig. 2, #29] on an axis of the condenser lens [Fig. 2, #27] or on a periphery of the axis [refer to annotated Fig. 1, #A below]

    PNG
    media_image1.png
    404
    300
    media_image1.png
    Greyscale


As Per Claim 3, Teru discloses characterized in that wherein the condenser lens [Fig. 2, #27] through which the supply nozzle penetrates is arranged at the center [Fig. 2, #3], the optical fibers [Fig. 2, #25] are arranged on the periphery of the supply nozzle [Fig. 2, #3], and the molten material supplied from the supply nozzle [Fig. 2, #3]  is irradiated from the periphery of the molten material with the laser beam [Fig. 2, #11] from the optical fibers material [Fig. 2, #25; Par. 11; “…the material powder 3 is melted by receiving energy from the conical film-shaped laser beam 11, and the melt is deposited on the work 5 to form the clad layer 7.….”],
As Per Claim 4, Teru discloses discloses wherein the periphery of the welding spot [Fig. 2, #29] is irradiated at the same time as the irradiation on the axis by applying of the laser beams [Fig. 2, #11] from the plurality of optical fibers [Fig. 2, #25], or the periphery of the welding spot is irradiated before the irradiation on the axis. 

As Per Claim 6, Teru discloses characterized in that wherein at least one of a wavelength, a condensing angle, a condensing diameter, an irradiation amount to the molten material or an irradiation amount to the welding spot of the laser beam is adjusted. [Par. 16; “…Thus, with a simple configuration, the heat input position and the energy density can be changed, and the amount of heat input to the workpiece and the material powder and the melting point of the powder material can be controlled…”]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Teru (JP 2003251480) in view of Ogasahara (US 2015/0040364)
As Per Claim 5,  Teru does not disclose wherein the distance of the molten material discharged from tip port of the supply nozzle from the nozzle tip port to the welding spot is changed by moving the 
Ogasahara, much like Teru, pertains to irradiating a laser beam over deposited material. [abstract] 
Ogasahara discloses the distance of the molten material discharged from tip port of the supply nozzle from the nozzle tip port to the welding spot is changed by moving the supply nozzle. [Par. 41; “…the build-up welding function further controls the actuator 14 to move the nozzle 12 so that the base material powder is blown and the portion to which the laser beam is irradiated is moved along the groove in the predetermined speed….”] 
Ogasahara discloses the benefits of moving the nozzle in that it ensures that wanted regions of the working surface have the material powder deposited on it. [Par. 35] 
Therefore, it would have been obvious to modify the teachings of the apparatus as taught by Teru in view of the nozzle as taught by Ogasahara to further include the distance of the molten material discharged from tip port of the supply nozzle from the nozzle tip port to the welding spot is changed by moving the condenser lens which the supply nozzle penetrates or by moving the supply nozzle penetrating the condenser lens to ensure that wanted regions of the working surface have the material powder deposited on it. [Par. 35]
As Per Claim 7, Teru discloses all limitations of the invention except characterized in that wherein the supply nozzle comprises converging gas supply means, and the converging gas supply means injects the converging gas from the side of the supply nozzle so that the molten material is converged.
Ogasahara, much like Teru, pertains to irradiating a laser beam over deposited material. [abstract] 

Ogasagara discloses the benefits of supplying gas in that it is able to repair a defect generated in the base material more adequately. [Par. 68] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Teru in view of the nozzle as taught by Ogasahara to further include the supply nozzle comprises converging gas supply means, and the converging gas supply means injects the converging gas from the side of the supply nozzle so that the molten material is converged to repair a defect generated in the base material more adequately. [Par. 68]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761        

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726